Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 07/09/2022. Applicant’s argument, filed on 07/09/2022 has been entered and carefully considered. Claims 1-3, and 5-10 are pending.

The 35 USC § 101 rejection is withdrawn based on the claim amendments submitted on 07/09/2022.

Based on the amendments/arguments submitted on 07/09/2022, the 35 USC § 112(b) rejections corresponding to 35 USC § 112(f) are withdrawn.

The application claims foreign priority to JAPAN 2019-075419 filed 04/11/2019. The certified copy of priority has been filed on 04/16/2020.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 1-3, 5-8 refer to "An information processing system”, Claim 9 and 10 refer to " A non-transitory computer-readable storage medium”. Claims 9-10 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (US 20190143926 A1), hereinafter Yamamura, in view of Umseawa (US 20170162195 A1), further in view of Park et al., (US 20190391098 A1), hereinafter Park, further in view of Pal et al. (US 20170053461 A1), hereinafter Pal.
		
	
	Regarding claim 1, Yamamura discloses an information processing system comprising (Abstract): a sensor that (i) is mounted on a vehicle, (ii) is constituted by clearance sensor or radar sensors, and (iii) the vehicle to an object existing around the vehicle ([0042], [0040], [0111]); a sound detection microphone that is mounted on the vehicle and collects a sound around the vehicle (Fig. 4, element S100); and a hardware processor programmed to: (a) calculate a sound pressure level representing an intensity of the sound based on a sound information that is received from the sound detection microphone ([0042]); (b) determine that the vehicle has contacted the object when the distance measured by the sensor becomes equal to zero the sound pressure level that is calculated becomes higher than a predetermined threshold (Fig. 4, element S105); and (c) specify a user of the vehicle of which the contact has been detected, based on user identification information, as user specification information that identifies the user of the vehicle, on a condition that the vehicle is determined to have contacted the object ([0003], [0012]).  
	Yamamura discloses all the elements of claim 1 but Yamamura does not appear to explicitly disclose in the cited section measures a distance; detects a sound pressure level; higher than a predetermined threshold.
	However, Umseawa from the same or similar endeavor teaches measures a distance; detects a sound pressure level; higher than a predetermined threshold (Fig. 9, [0042], 0048], threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamura to incorporate the teachings of Umseawa to improve sound detection accuracy (Umseawa, [0049]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Yamamura in view of Umseawa discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section user identification information; user specification information that identifies the user.
	However, Park from the same or similar endeavor teaches user identification information; user specification information that identifies the user (Fig. 5, [0003], [0072]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamura in view of Umseawa to incorporate the teachings of Park to conveniently detecting damage of a vehicle (Park, [0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Yamamura in view of Umseawa further in view of Park further in view of Pal discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a sensor that (i) is mounted on a vehicle, (ii) is constituted by clearance sensor or radar sensors; detection microphone; on a condition that the vehicle is determined to have contacted the object .
	However, Pal from the same or similar endeavor teaches a sensor that (i) is mounted on a vehicle, (ii) is constituted by clearance sensor or radar sensors; detection microphone; on a condition that the vehicle is determined to have contacted the object ([0062], proximity sensors; sonar; before/during/after an accident).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamura in view of Umseawa further in view of Park to incorporate the teachings of Pal for automatically initiating an accident response (Pal, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Yamamura in view of Umseawa further in view of Park further in view of Pal discloses the information processing system according to claim 1, wherein the hardware processor associates timing information indicating a timing of occurrence of the contact with the user specification information a memory (Yamamura, Fig. 4, [0047], Umseawa, Fig. 9, Park, Fig. 5).  

	Regarding claim 3, Yamamura in view of Umseawa further in view of Park further in view of Pal discloses the information processing system according to claim 1, wherein the hardware processor: detection microphone and determines whether the sound that has been collected is a contact sound of the vehicle contacting with the object, and the  the vehicle has contacted the object when the sound pressure level that is detected when the distance is equal to zero becomes higher than the predetermined threshold and the sound that has been collected is determined to be the contact sound (Yamamura, Fig. 4, [0047], Umseawa, Fig. 9, Park, Fig. 5, [0054]).  
 
	Regarding claim 4, (Cancelled) Yamamura in view of Umseawa further in view of Park further in view of Pal discloses the information processing system according to claim 1, comprising, instead of theTSN201900565US00 TFN190139-US 49sound pressure level detection unit: an acceleration detection unit that detects an acceleration of the vehicle; and an acceleration determination unit that determines whether or not the acceleration has become larger than a predetermined threshold, wherein the contact detection unit detects the contact when the acceleration becomes larger than the predetermined threshold, instead of a case where the sound pressure level becomes higher than the predetermined threshold (Yamamura, Fig. 4, [0047], [0038], Umseawa, Fig. 9, Park, Fig. 5, [0054]).  

	Regarding claim 5, Yamamura in view of Umseawa further in view of Park further in view of Pal discloses the information processing system according to claim 1, further comprising: an acceleration sensor that detects an acceleration of the vehicle; and  the hardware processor that determines whether or not the acceleration that has been detected has become larger than a predetermined acceleration threshold, acceleration threshold (Yamamura, Fig. 4, [0047], [0038], [0046], [0040], [0111], Umseawa, Fig. 9, Park, Fig. 5, [0054], Pal, [0094]-[0106] ).  

	Regarding claim 6, Yamamura in view of Umseawa further in view of Park further in view of Pal discloses the information processing system according to claim 1, further comprising: a camera provided on the vehicle and that images an outer peripheral portion of the vehicle, wherein the camera with the user specification information a memory(Yamamura, Fig. 4, [0047], [0038], [0046], [0040], Umseawa, Fig. 9, Park, Fig. 2, Fig. 5, [0054]).  

	Regarding claim 7, Yamamura in view of Umseawa further in view of Park further in view of Pal discloses the information processing system according to claim 1, further comprising: a server that stores the user specification information (Yamamura, Fig. 1A, Fig. 4, [0047], [0038], [0046], [0040], [0048], Umseawa, Fig. 9, Park, Fig. 2, Fig. 5, [0054], it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Yamamura in view of Umseawa further in view of Park further in view of Pal discloses the information processing system according to claim 1, further comprising: an in-vehicle machine that stores the user specification information (Yamamura, Fig. 1A, Fig. 4, [0047], [0038], [0046], [0040], [0048], [0104], Umseawa, Fig. 9, Park, Fig. 2, Fig. 5, [0054], it is obvious to the ordinary skill in the art).

Regarding claim 9-10, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487